                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
CARL DWAYNE CRAWFORD,                     :
                                          :
            Plaintiff,                    :    Civ. No. 18-1124 (FLW)
                                          :
      v.                                  :
                                          :
EDWARD M. FRIMEL, SA, et al.,             :    MEMORANDUM OPINION
                                          :
            Defendants.                   :
_________________________________________ :

FREDA L. WOLFSON, U.S.D.J.

       On March 15, 2018, Plaintiff Carl Dwayne Crawford (“Crawford” or “Plaintiff”), a

federal prisoner, filed pro se with the Court a Complaint alleging claims under Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and

potentially under 42 U.S.C. § 1983 and Pennsylvania tort law. (See Compl., ECF No. 11.)

Crawford was granted leave to proceed in forma pauperis. (See ECF No. 10.) On August 14,

2019, the Court screened his Complaint pursuant to 28 U.S.C. § 1915(e), and ordered him to

show cause within 45 days why his Complaint should not be dismissed as facially untimely.

(See ECF Nos. 12-13.) The Order to Show Cause accompanying the Court’s Memorandum

Opinion expressly warned Plaintiff that his Complaint would be dismissed if he failed to

respond. (See ECF No. 14.)

       Plaintiff has not responded to the Court’s Order to Show Cause, and the time to respond

has expired. 1 At this time, the Complaint is dismissed without prejudice as facially untimely



1
  A copy of the Order to Show Cause was returned as undeliverable. (ECF No. 14.) The Court
conducted a search of the Federal Inmate Database, and it appears that Plaintiff was released
from federal prison on April 12, 2019. Plaintiff has not updated his address in compliance with
L. Civ. R. 10.1 or communicated with the Court since his release from federal prison. See
https://www.bop.gov/inmateloc/, last visited Oct. 2, 2019.
pursuant to § 1915(e) for the reasons stated in the Court’s screening Memorandum Opinion and

Order dated August 14, 2019. (See ECF Nos. 12-13.) An appropriate Order follows.




DATED: October 3 , 2019                                  s/Freda L. Wolfson
                                                         FREDA L. WOLFSON
                                                         U.S. Chief District Judge




                                              2
